Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 and 17-18 in the reply filed on June 21, 2022 is acknowledged.  However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 11-16 and 19 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adefris et al (US 2019/0270922)
	Claims 1-2:  Adefris teaches magnetizable abrasive particle comprising a ceramic body and a magnetizable coating on the ceramic body (Adefris, para. 0054 and 0056); the coating is unitary (Adefris, para. 0080) which indicates a continuous metal coating.  The magnetizable material comprises iron, cobalt and/or alloys thereof (Adefris, para. 0076).  Adefris exemplifies a coating thickness of 85 nm (para. 0129) which is well within the claimed range of less than 1000 nm.  Adefris exemplifies a ceramic body according to the teaching of US Patent No. 8142531 (Adefris, page 8, Table 1) which teaches a ceramic material for abrasive particles having a hardness of 16-20 GPa or greater (US 8,142,531, col.16, lines 43-47) which meets the claimed range of at least 15 GPa.  Because the claimed features are disclosed in Adefris as one of the embodiments as discussed herein above, it would have been obvious for the POSITA to select the specific features as claimed as a matter of desired choice.
	Claim 3:    Adefris exemplifies a ceramic body according to the teaching of US Patent No. 8142531 (Adefris, page 8, Table 1) which teaches ceramic abrasive particles having an aspect ratio of at least 2.0 for enhanced cutting performance (US 8142,531, col. 8, lines 51-55), which meets the claimed range of more than 1.73.
	Claims 4-5:  Adefris does not report the coercivity or magnetic remanence/saturation of the metal coating; however, the magnetizable coating comprise the same materials as claimed, i.e. iron and cobalt, as discussed in claim 1 above, and exposed to a magnetic field (Adefris, para. 0091). Therefore, it is expected that the metal coating of the abrasive particle of Adefris possess the same magnetic properties within the claimed range.
	Claim 6:  Adefris teaches ceramic body comprising alumina (para. 0072).
	Claims 7-10:  Adefris teaches ceramic abrasive particles having various geometries including spheroidal (i.e. globular) and triangular pyramid shape (para. 0054) and figures 5-6 which show rod shaped particles (numerals 540 & 640).
	Claim 17:  See claim 1 above.
	Claim 18:  Adefris teaches abrasive article comprising the magnetizable abrasive particles discussed in claim 1 above (Adefris, para. 0115-0117).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 16, 2022